Citation Nr: 1753358	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-09 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee strain with degenerative joint disease (arthritis).

2.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty service from June 1972 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of November 2008 (left knee) and September 2012 (major depressive disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In regard to the claim for a higher initial rating for service-connected left knee disability, in February 2013, the Veteran testified at a video hearing.  Thereafter, the claim was remanded in May 2013 for further development.  The Veterans Law Judge who conducted that hearing is no longer employed at the Board.  

The Veteran testified at another Travel Board hearing in May 2017 before the undersigned Veterans Law Judge with respect to both issues on appeal. Transcripts of both hearings have been reviewed and are associated with the claims folder.

The Veteran submitted additional evidence along with a waiver of initial RO consideration at the May 2017 hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to higher initial ratings for his service-connected left knee disability and major depressive disorder.
He was last evaluated for his major depressive disorder in October 2014 and for his left knee disability in April 2017.  Following the April 2017 VA examination, the Veteran submitted a May 2017 private x-ray report which revealed that he had fairly severe osteoarthritis of the left knee.  The private physician had recommended follow-up with an orthopedic surgeon to discuss possible arthroscopy.  Moreover, the Veteran testified at the May 2017 hearing that each of the service-connected disabilities have increased in severity. 

Given that the record demonstrates a potential increase in severity in each of the Veteran's service-connected disabilities since he was last evaluated by the VA, additional examinations are warranted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of the Veteran's service-connected left knee strain with arthritis.  The entire claims file must be made available to and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include range of motion testing, reported in degrees, on active and passive motion, and on weight bearing and nonweight bearing.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's left knee disability, to include any additional functional impairment, in degrees, during flare-ups and repeated use.  

The examiner must provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of the Veteran's service-connected major depressive disorder.  The entire claims file must be made available to and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of occupational and social functional impairment due to the Veteran's major depressive disorder.  

The examiner must provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  When the development requested above has been completed, the issues should be readjudicated by the AOJ including on the basis of additional evidence.  If either benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
   
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




